Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 10/17/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4, 6, and 8-11 are pending. 
Response to Applicant’s Argument
In view of amendments to claims 1 and 8, rejection under 35 USC 112 has been withdrawn. 
In response to “Whereas, Pitschel discloses about monitoring each of the token sequence produced to identify a subsequent request for completion of task and further asking the user whether they wish to test a hypothesis of user request to perform a task so as to produce a satisfactory response to the user request (See Col 28, Rows 1-5 and Col 28, Rows 6-26 of the prior art by Pitschel). However, Pitschel does not disclose about providing real-time recommendations to the administrator associated with monitoring activity of the conversation process [Emphasis Added]” and “Thus, Pitschel fails to teach the above-mentioned feature of the Applicant's claimed invention as providing real-time recommendations is an essential requirement to interpret natural language requests and handle natural language responses in a conversation”. 
Claims 1 and 8 require “a recommendation subsystem operatively coupled to the learning and augmentation subsystem, wherein the recommendation subsystem is configured to provide one or more real-time recommendations to at least one administrator associated with monitoring activity of the conversation process, wherein the at least one administrator comprises the interactive assistant associated with the conversation, a human assistant associated with the conversation or a combination thereof”.
Pitschel teaches a training module 340 (Fig. 5) comprising a hypothesis generation module 512 that generates a hypothesis regarding a parameter used in speech recognition as a cause for a pattern of success or failure (Col 27, Rows 29-31 and 33-37). 
Take the example of a user / administrator requesting the digital assistant to perform the action “Ring my wife”, NLP processor 332 cannot infer an actionable intent from the word “ring” (Col 20, Rows 22-31) and the hypothesis generation module 512 generates a hypothesis regarding a parameter used in intent inference (e.g., “ring” should be added as a synonym or a sub-property node for “call” within ontology 360) (Col 20, Rows 29-36 and Col 27, Rows 45-52). 
Further, the training module 340 comprises a monitoring module 514 that monitors each token sequence produced by speech to text processing module 330 and each structured query produced by NLP 332 to identify a subsequent request for the completion of the task “ring my wife” (Col 28, Rows 1-5) and query the user whether they wish to test the hypothesis (Col 28, Rows 6-16). As a result, the electronic device tests the hypothesis for subsequent completion of the task (Col 28, Rows 17-20) and either adopts or rejects the hypothesis based on feedback information collected from the subsequent completions of the task (Col 28, Rows 47-57).
In other words, when monitoring and identifying (i.e., in real time) a subsequent request for completion of a task (e.g., “ring my wife”), by providing or recommending a hypothesis as a cause for a pattern of success or failure for the task being requested (e.g., “ring” should be added as a synonym or a sub-property node for “call” within ontology 360) and querying the user whether they wish to test the hypothesis, the training module 340 (“learning and augmentation subsystem”) is configured to provide one or more real-time recommendations to at least one administrator comprising the interactive assistant (i.e., the digital assistant of Pitschel) associated with monitoring activity of the conversation process (e.g., monitoring a subsequent request for completion of the task “ring my wife”) and a human assistant associated with the conversation (i.e., the user being queried as to whether they wish to test the hypothesis / recommendation).  
In response to “Whereas Pitschel teaches about organizing knowledge base by nodes in ontology so that past questions and answers can be quickly found in a particular domain. However, Pitschel does not disclose about databases including a quick normalised intent database, an advanced normalised intent database, a vector representation of intent database, or a nearest neighbour vector indices database”.
As the applicant noted, claim 2 required “one or more intent databases comprises at least one of an indexed intent database, a quick normalised intent database, an advanced normalised intent database, a vector representation of intent database, a text search database”.
Pitschel teaches that the NLP processor 332 takes sequence of words or tokens generated by speech to text processing module 330 and attempts to associated the token sequence with one or more actionable intents (Col 10, Rows 5-14) by using context information such as prior interactions between the digital assistant and the user to clarify, supplement, and further define the information contained in the token sequence received from the speech to text processing module 330 (Col 10, Rows 25-38). 
In particular, a crowd sourced (CS) knowledge base 358 stores records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled using crowd-sourced information (Col 16, Rows 57-65) such that when the same or similar user requests are received in the future, NLP 332 can leverage information and answers in CS knowledge base 358 to quickly find past questions and answers in one or more domains (Col 17, Rows 7-8). Note that each domain is associated with a respective actionable intent node and its linked property nodes (Col 11, Rows 12-17). 
In other words, the CS knowledge base 358 indexed by nodes in ontology 360 (Col 17, Rows 4-5) meets the requirement of “an indexed intent database” because the information and answers in CS knowledge base 358 are indexed with relevant actionable intent nodes of ontology 360. 
Further, given that the token sequences from speech to text processing module 330 are text (Col 10, Rows 6-9), enabling NLP 332 to leverage (Col 17, Rows 5-8) information and answers corresponding to prior interactions in CS knowledge base 358 to clarify, supplement, and further define the text / token sequence (Col 10, Rows 25-37 and Col 16, Rows 62-65) means the CS knowledge base 358 also meets the requirement of “a text search database” because the information and the answers in the CS knowledge base 358 have to match the text / token sequences.   
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, 8-9, and 12 is rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Suleman et al. (US 2015/0039292 A1) and Williams et al. (US 2005/0105712 A1).
Regarding Claims 1 and 8, Pitschel discloses a system to interpret natural language requests and handle natural language responses in a conversation (Fig. 1) comprising: 
an intent creation subsystem configured to receive one or more predefined intents to create one or more corresponding intent databases (Fig. 3A and Col 10, Rows 39-51, ontology 360 / hierarchical structure storing nodes representing actionable intent or property relevant to actionable intents or other properties; Col 11, Rows 45-51, enabling modifying / adding / removing nodes or relationship between nodes); 
an intent analysis subsystem operatively coupled to the intent creation subsystem (Fig. 3A, NLP processing module 332, which comprises ontology 360 and a categorization module 349 per Col 13, Rows 23-30), wherein the intent analysis subsystem is configured to: 
recognise a language of the one or more predefined intents by using a linguistic analysis technique (Col 10, Rows 30-38, NLP332 uses context information such as prior dialogue between digital assistant and the user to further define information contained in token sequence received from speech to text processing module 330; Col 12, Rows 1-5, each node in ontology 360 is associated with a set of words and phrases that are relevant to the property or actionable intent represented by the node; Col 17, Rows 3-8, NLP can quickly find past questions and answers in one or more relevant domains using indexed nodes in ontology 360); 
categorise one or more analysed intents into the one or more corresponding intent databases based on one or more criteria by using one or more classifiers (Col 13, Rows 23-30, categorization module 349 of NLP 332 determines whether each of the one or more terms in a text string is one of an entity, an activity, or a location). 
a natural language message handling subsystem operatively coupled to the intent creation subsystem (Fig. 3A, NLP processing module 332), wherein the natural language message handling subsystem is configured to: 
receive a plurality of natural language messages from a user to identify one or more intents associated with a plurality of received natural language messages (Col 7, Rows 53-56 and Col 8, Rows 44-45, receiving user inputs such as commands from the user; Col 9, Rows 15-16, Col 9, Rows 49-57, and Col 10, Rows 6-11, a speech to text processing module 330 converts acoustic speech input into words or tokens and NLP 332 attempts to associate the tokens with one or more actionable intents); 
match one or more identified intents associated with the plurality of received natural language messages with the one or more predefined intents (Col 12, Rows 21-42, NLP 332 determines what nodes in ontology 360 are triggered or activated by the words or phrases to select one of the actionable intents as the task that the user intended a digital assistant to perform based on whether the digital assistant has previously correctly questions and answers in one or more relevant domains in indexed nodes in Ontology 360); 
handle the one or more identified intents by using a first message handling scheme when the one or more identified intents matches with the one or more predefined intents (Col 13, Rows 39-44, process “make me a dinner reservation at a sushi place at 7” to identify the actionable intent to be “restaurant reservation” based on the user input; Col 13, Rows 44-51 and Col 15, Rows 4-10, generate a complete structured query and perform the ultimate task associated with the actionable intent); 
handle the one or more identified intents by using a second message handling scheme when the one or more identified intents are unmatched with the one or more predefined intents (Col 16, Rows 15-19 and see Col 20, Rows 17-36, when NLP 332 cannot infer an actionable intent and an impasse occurs, start a learning session); 
a natural language response handling subsystem operatively coupled to the natural language message handling subsystem (Fig. 3A, dialogue flow processing module 334), wherein the natural language response handling subsystem is configured to: 
extract information from the plurality of received natural language messages, upon handling of the one or more identified intents, based on an information type and a validation criteria (Col 13, Rows 31-56, NLP processor 332 generates a structured query to represent the identified actionable intent; e.g., “Make me a dinner reservation at a sushi place at 7” corresponds to “restaurant reservation” domain requiring parameters {cuisine}, {time}, {date}, {party size}; Col 14, Rows 26-30 in view of Col 13, Rows 46-51, generating a partial structure query with parameters {cuisine = sushi} and {time = 7 pm} where a task flow processor 336 invokes the dialog flow processor 334 to determine missing parameters {party size} and {date} are required for completing the structure query (i.e., {party size} and {date} are invalid)); and 
rectify the plurality of received natural language messages to handle a structured natural language response when an extraction of the information fails (Col 14, Rows 30-37, the dialog flow processor 334 generates questions to the user such as “for how many people?” and “on which day?” to pass to the user in order to populate the structured query);
a learning and augmentation subsystem operatively coupled to the natural language message handling subsystem, the natural language response handling subsystem (Col 19, Rows 36-43, a training module 340 configured to establish a learning session after detecting an impasse so as to produce a satisfactory response to the user request and to prevent a future impasse associated with the user request);
a recommendation subsystem operatively coupled to the learning and augmentation subsystem, wherein the recommendation subsystem is configured to provide one or more real-time recommendations to at least one administrator associated with monitoring activity of the conversation process, wherein the at least one administrator comprises the interactive assistant associated with the conversation or a human assistant associated with the conversation (Fig. 5 and Col 28, Rows 1-5, digital assistant comprises a training module 340 with a monitoring module 514 that monitors each token sequence produced by speech to text processing module 330 and each structured query produced by NLP 332 to identify a subsequent request for completion of task (i.e., in real time); Col 28, Rows 6-26, after identifying a respective subsequent request for completion of the task, training module 340 recommends a hypothesis as to the cause of the pattern of success or failure for the task and invokes dialogue processing module 334 to query the user whether they wish to test a hypothesis of user request related to the task so as to produce a satisfactory response to the user request; i.e., the interactive assistant queries the user with a recommendation to test the hypothesis and the human user decides whether they wish to test the hypothesis related to the task). 
Pitschel does not disclose the one or more classifiers include a supervised learning machine / support vector machine (SVM), a convolutional neural network (CNN), and a naïve Bayes classifier. 
Suleman discloses a natural language processing service 114 analyzes user query / speech input to determine meaning and specific commands with which to provide services (¶33) that uses one or more classifiers to identify whether a user query is a function type query indicating a new command (¶61), the classifier includes a supervised learning machine / support vector machine (SVM) (¶67, the query is applied to a set of SVMs to determine a command), and a naïve Bayes classifier (¶69, a naïve Bayes classifier determines a probability that a particular user query belongs / associated with a particular command).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use SVM and naïve Bayes classifier categorize meaning of user speech input / queries by performing answer ranking to assist with the identification of specific command / actionable intent to which the user query relates (¶61; compare Pitschel, Col 10, Rows 6-14 and Rows 40-42, attempt to recognize one or more actionable intents representing a task that can be performed by the digital assistant from ontology / database of actionable intents).
Pitschel does not disclose utilize an artificial intelligence technique to provide one or more recommendations to at least one administrator associated with monitoring activity of the conversation process, to optimize the performance of the interactive assistant.
Williams discloses an artificial intelligence voice response system employing machine learning strategies to improve automated response capabilities (Abstract) by providing one or more recommendations to at least one administrator associated with monitoring activity of a conversation process to optimize the performance of the AI voice response system (¶59, system tracking current state of run time conversations based on state transition graph for a customer contact system to identify a correct transition and locate a corresponding response in a knowledge base; ¶64 and ¶66, system switches to blended agent assist mode where automated system connects to an available human agent, recommends several suggested responses to the customer’s question, and the human agent selects an appropriate suggested answer for the system to respond to customer’s question; ¶¶282-83, in a run-time learning process 190 using an adaptive learning loop pertaining to a conversation in which a human agent selected a response from a ranked list of responses to a caller utterance generated by the system, the meaning of the caller utterance can be discerned by the system from the response selected by the human agent and used as learning opportunity to improve the classifiers used by the system).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to utilize artificial intelligence technique / run-time learning process to provide one or more recommendations to at least one administrator associated with monitoring activity of the conversation process in order to improve classifiers used by the system such that the system is more likely to be able to respond without assistant from a human agent / administrator (Williams, ¶283).
Regarding Claim 2, Pitschel discloses wherein the one or more intent databases comprises at least one of an indexed intent database (Col 16, Row 62 – Col 17, Row 8 in view of Col 10, Rows 30-38, CS knowledge base 358 stores records of previous user requests with information and answers indexed by nodes in ontology 360 for NLP 332 to leverage to quickly find past questions and answers in one or more relevant domain; per Col 11, Rows 12-17, each domain is associated with a respective actionable intent node and its linked property nodes such that information and answers in CS knowledge base 358 are indexed by actionable intent nodes in ontology 360), a quick normalised intent database, an advanced normalised intent database, a vector representation of intent database, a text search database (Col 17, Rows 1-5, CS knowledge base are indexed by nodes in ontology 360 to allow NLP 332 to quickly search / find past questions and answers in one or more relevant domains; per Col 10, Rows 6-11 and Rows 25-34, given that NLP 332 uses context information / CS knowledge base storing prior interactions to clarify, supplement, and further define text / token sequences received from speech to text processing module 330, CS knowledge base is a text search database that provides information for NLP 332 to leverage or search in order to associate token sequence / text with one or more actionable intents indexed by nodes in ontology 360), nearest neighbour vector indices database or a combination thereof. 
Regarding Claim 3, Pitschel discloses wherein the plurality of natural language messages comprises at least one of a natural language user request, a natural language user response or a combination thereof (Col 20, Rows 24-31, example “Ring my wife” -> “Did you mean to call your wife?” -> “Yes, I did”; Col 21, Row 63 – Col 22, Row 2, “Give me the projected temperature for tomorrow in Columbia” -> digital assistant initially responds by displaying tomorrow’s weather forecast for Bogota, Columbia -> “No, I want tomorrow’s temperature for Co-LUM-bee-a South Carolina”). 
Regarding Claim 4, Pitschel discloses wherein the natural language user response comprises at least one of a state of the user, a location of the user, a time of the user, a purpose of the user or a combination thereof (Col 25, Rows 21-36, collecting explicit or implicit user feedback regarding completion of a task; e.g., Col 25, Row 59 – Col 26, Row 5, responding to “Find me a nearby museum” by displaying a list of museums close to user’s home location and detect, using the user’s GPS coordinate / location, the amount of time that the user spends at a location associated with a completed task). 
Regarding Claim 6, Pitschel discloses a learning and augmentation subsystem operatively coupled to the natural language message handling subsystem, the natural language response handling subsystem, wherein the learning and augmentation subsystem is configured to enable an interactive assistant to augment an implementation of a conversational functionality to attain a predetermined performance level in the conversation (Col 19, Rows 36-43, a training module 340 configured to establish a learning session after detecting an impasse so as to produce a satisfactory response to the user request and to prevent a future impasse associated with the user request; e.g., Col 19, Rows 60-65, a conversation between user and digital assistant when user rejects initial response from the digital assistant). 
Regarding Claim 9, Pitschel discloses wherein handling the one or more identified intents by using the first message handling scheme comprises handling the one or more identified intents by: 
identifying a structured form of the plurality of received natural language messages (Col 13, Rows 33-46, generating a structured query to represent “Make me a dinner reservation at a sushi place at 7”); 
handling the structured natural language response when presence of the structured form of the plurality of received natural language messages is identified (Col 15, Rows 4-11, perform the ultimate task associated with the actionable intent “restaurant reservation” once the structured query is complete); 
identifying an expectation of an occurrence of the structured natural language response when the plurality of received natural language user messages is a natural language response and an absence of the structured form is determined (Col 13, Rows 51-56, when a structured query contains insufficient information, determine that {party size} and {date} are not specified; Col 14, Rows 25-34, generating questions “for how many people?” and “On which day?” to receive answers from the user to populate the structured query with missing information); 
converting the natural language response into the structured natural response (Col 14, Rows 34-37, populate the structured query with the missing information based on answers received from the user); 
determining matching of the one or more identified intents of the structured natural response when a response mismatch is encountered upon conversion (Col 13, Rows 40-46, according to the ontology, “restaurant reservation” actionable intent requires structured query comprising parameters {time}, {date}, {cuisine}, {party size}; Col 14, Rows 33-37, once answers are received from the user, pass information to task flow processor 336 to complete the missing information from the structured query; i.e., when user answer to questions still lack sufficient information or otherwise not matching at least one parameter for actionable intent “restaurant reservation”, have task flow processor 336 complete the missing information by generating additional questions).
Regarding Claim 11, Pitschel discloses enabling, by a learning and augmentation subsystem, an interactive assistant to augment an implementation of a conversational functionality to attain a predetermined performance level in the conversation (Col 19, Rows 36-43, a training module 340 configured to establish a learning session after detecting an impasse so as to produce a satisfactory response to the user request and to prevent a future impasse associated with the user request; e.g., Col 19, Rows 60-65, a conversation between user and digital assistant when user rejects initial response from the digital assistant).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Pitschel et al. (US 9922642 B2) in view of Suleman et al. (US 2015/0039292 A1) and Williams et al. (US 2005/0105712 A1) as applied to claim 8, in further view of Karuppusamy et al. (US 2019/0349320 A1).
Regarding Claim 10, Pitschel disclose wherein handling the one or more identified intents by using the second message handling scheme comprises handling the one or more identified intents by: 
identifying one or more entities in the plurality of received natural language messages to create the structured natural language response excluding the one or more entities (Col 21, Rows 9-13, user request “Send a message to Thom Yorke” -> digital assistant responds “No such name in address book”) and rectified natural language response based on an intent of an interactive assistant when the matching of the intent in the first condition generates an unsatisfied result (Col 20, Rows 24-31, user request “Ring my wife” -> NLP 332 cannot infer an actionable intent from “ring” -> “Did you mean to call your wife?”); 
determining matching of the one or more identified intents of the plurality of received natural language messages by using one or more approaches (Col 20, Rows 25-28 in view of Col 10, Rows 30-38, using context information to clarify, supplement, and further define information contained in token sequence in order to infer an intent; i.e., “Did you mean to call your wife?”); 
identifying a requirement of an elaboration of the plurality of received natural language messages from the users when a failure in the matching of the one or more identified intents (Col 20, Rows 28-36, requiring user acknowledgement that this was the user’s original intent by responding “Yes, I did”); 
creating learning data and a failure handling path when the failure in the matching of the one or more identified intents using the one or more approaches is detected (Col 20, Rows 31-36, alters a relationship between nodes with ontology 360 to relate “ring” to the “call” property node). 
Pitschel does not disclose wherein the one or more approaches comprises matching the one or more identified intents in the quick normalised intent database, matching the one or more identified intents in the nearest neighbour vector indices database and matching the one or more identified intents in the advanced normalised intent database and identifying the requirement of the elaboration of the plurality of received natural language messages from the users when a failure in the matching of the one or more identified intents using the advanced normalised intent database is detected.
Karuppusamy discloses a system for responding to requests from users (Abstract) using one or more approaches to match identified intents in an advanced normalized intent database (¶37, identify an automatic response to a new request by searching for previous / existing requests in a response data database that are similar to the new request; ¶39, using a relevancy model to determine which words in the request are more important than others where common words like “the”, “a”, “and” etc are less important than uncommon or rare words).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to match one or more identified intents in the advanced normalized intent database in order to identify a proper response to a new request by finding previous / existing requests that are similar to the new request (Karuppusamy, ¶37; Pitschel, Col 10, Rows 30-38 and Col 12, Rows 40-42). 
As a predictable result of using the established function of Karuppusamy, Pitschel identifies the requirement of the elaboration of the plurality of received natural language messages from the users when a failure in the matching of the one or more identified intents using the advanced normalised intent database is detected (Pitschel, Col 20, Rows 28-36, when “Ring my wife” does not match any previous requests and therefore rephrase the request to “Did you mean to call your wife?” and thereby requiring user acknowledgement that this was the user’s original intent by responding “Yes, I did”).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/25/2022